Response to Amendment
The reply filed on 3/30/2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): A Provisional Non-Statutory Double Patenting rejection was made in the previous Office Action; however, the reply contains neither a showing (arguments and/or evidence) that the rejected claims are distinct, claim amendments to resolve conflicting claims, or the filing of a terminal disclaimer. See 37 CFR 1.111. Since the claim amendments do not resolve the conflicting claims, the reply is considered non-responsive. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R CROMPTON whose telephone number is (571)270-3678.  The examiner can normally be reached on 10AM-4PM ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER R CROMPTON/Primary Examiner, Art Unit 2463